Thompson, J.,
delivered the opinion of the court.
This cause was docketed at the last term of this court and was continued by consent of parties to thé present term. The appellant filed a formal assignment of errors at the last term, but has failed to file a statement and brief as required by the rules of this court. It is therefore ordered that the appeal be- dismissed. Foster v. Trimble, 18 Mo. App. 394; Moise v. Colcher, Id. 693; Shields v. Duffy, 13 Mo. App. 574; Aderton v. Edwards, 12 Mo. App. 565; Michel v. Distilling Co., 10 Mo. App. 577; Schiller v. Voelker, 9 Mo. App. 572; and many other cases.
All the judges concur.